DETAILED ACTION
This office action is in response to communications filed on August 9, 2021, concerning application number 16/739,251.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Status of Claims
Amendment to the claims were filed on August 9, 2021.
Claim 13 was canceled.
Claims 1-12 and 14-20 are currently pending.
Response to Arguments
Applicant's arguments filed August 21, 221, have been fully considered but they are not persuasive.
Applicants arguments regarding the first and second valves are configured to control both a flow rate and a temperature of water from the inlet to the outlet are drawn towards newly added claim limitations. The combination of Gao and Rowe meets these newly added claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-12, 14, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104652545 A) in view of Rowe (EP 2,990,703).
Regarding Claim 1, Gao discloses a free standing bath filler (1, figs. 1-3), comprising: a body (2) having an inlet (hot 22 and cold 20 water inlets; para 0029) configured to receive hot and cold water, a first outlet (6a), and a second outlet (12a); a first valve (mixing valve 18) located within the body (fig.1 illustrates first valve 18 in body 2) and configured to control both a flow rate and a temperature of water from the inlet to the first outlet (machine translation para 0028 describes “operating handle 8 the up and down direction is operable to adjust the water outlet 6a and water flow of the water hole 12a, at the same time, it can adjust the temperature of the discharge water by rotating the operating handle 8”); a second valve (16) located within the body (2) and configured to control a flow rate; a first controller (handle 8) configured to control an operation of the first valve; and a second controller (16) configured to control an operation of the second valve, wherein each controller is operable independently of the other controller.
Gao substantially disclose the claimed invention, except a second valve controls a temperature of water from the inlet to the second outlet.
Rowe teaches a second valve (200) controls a temperature of water from an inlet and rate of flow (para 0040 describes “the angle by which the mechanical selector valve 200 has been rotated may control the amount of water that the mechanical selector valve 200 allows to flow to the water outlet 210c of the mechanical selector valve 200. Therefore, the temperature is controlled by selecting either a hot water or a cold water, depending on which outlet is selected).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted the diverter valve, as disclosed by Gao, by using a temperature and flow rate control valve, as taught by Rowe, for the purpose of allowing water to flow from only a single inlet to a water outlet at any one time. This allows the desire to keep water supplied to the first water inlet separate from water supplied to the second water inlet. This allows water supplied to the first water inlet to be cold filtered water and water supplied to the second water inlet to be hot or hot filtered water (para 0040).
Regarding Claim 2, Gao discloses the body comprises: a base stem (first stem 2) having the inlet and housing the first valve (18); and a lateral stem (stem of body 2 with valve 16) extending from a side of the base stem and housing the second valve (valve 16).
Regarding Claim 3, Gao discloses the base stem includes an outer wall exterior wall of body 2) and one or more internal walls (internal walls are illustrated in figs. 1-3) defining hot and cold water chambers (para 0028-0029 describes the how, cold, and mixing chambers in body’s base stem 2) within the base stem.
Regarding Claim 4, Gao discloses the one or more internal walls comprise a first internal wall defining with the outer wall a cup that receives the first valve therein, the first internal wall comprising: a first opening fluidly connecting the first valve to the cold water chamber; a second opening fluidly connecting the first valve to the hot water chamber; and a third opening that locates a position of a valve seat relative to the body, wherein the valve seat is positioned between the first valve and the internal wall (figs. 1 and 2 illustrate the chambers with the mixing valve 18 and the mixing chamber 24, also para 0029 describes the mixing of water at the first valve 18).
Regarding Claim 5, Gao discloses the body (2) comprises a spout (6) extending from an upper end of the base stem (2), the spout including a fluid passage (26) that fluidly connects the first outlet to an outlet of the first valve .
Regarding Claims 10 and 11, Gao substantially discloses the claimed invention, except the amount of water flow from the first and second valves. A person of ordinary skill in the art at a time prior to the effective filing date of the claimed invention would have used different fluid flows for the first and second valves to meet the local and federal water restrictions,. This flow rate is also dependent on the water pressure in the local water supply or the water well and pump head for the well source. Additionally, the claims lack criticality. The Specification para 0044 states a first valve flow rate of 2.5 
Regarding Claim 12, Gao discloses a free standing bath filler (1, figs. 1-3), comprising: a body (2) comprising: an inlet (hot 22 and cold 20 water inlets; para 0029) configured to receive hot and cold water; a first stem (2) fluidly connecting the inlet to a first outlet (6a); and a second stem (lateral stem for valve 14) coupled to the first stem and fluidly connecting the inlet to a second outlet (12a); a first valve a first valve (mixing valve 18) located within the body (fig.1 illustrates first valve 18 in body 2) located within the first stem and configured to control both a flow rate and a temperature of water from the inlet to the first outlet (machine translation para 0028 describes “operating handle 8 the up and down direction is operable to adjust the water outlet 6a and water flow of the water hole 12a, at the same time, it can adjust the temperature of the discharge water by rotating the operating handle 8”); and a second valve (16) located within the second stem and configured to control both a flow rate and a temperature of water from the inlet to the second outlet, wherein the each valve is operable independently of the other valve (handle 8, first valve controller, is independent of handle 16, second valve controller).
Gao substantially disclose the claimed invention, except a second valve controls a temperature of water from the inlet to the second outlet.
Rowe teaches a second valve (200) controls a temperature of water from an inlet and rate of flow (para 0040 describes “the angle by which the mechanical selector valve 200 has been rotated may control the amount of water that the mechanical selector valve 200 allows to flow to the water outlet 210c of the mechanical selector valve 200. Therefore, the temperature is controlled by selecting either a hot water or a cold water, depending on which outlet is selected).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted the diverter valve, as disclosed by Gao, by using a temperature and flow rate control valve, as taught by Rowe, for the purpose of allowing water to flow 
Regarding Claim 14, Gao discloses a first controller (handle 8) operatively coupled to and configured to control the first valve; and a second controller (handle 16) operatively coupled to and configured to control the second valve, wherein each controller is operable independently of the other controller.
Regarding Claim 15, Gao discloses a docking member (14, see fig. 1) configured to retain a hand shower (12), wherein the second controller (16) is a mechanical actuator that is disposed between an outer end of the second stem and an inner end of the docking member (14)(fig. 1 illustrates the position of the second controller).
Regarding Claim 17, Gao discloses a free standing bath filler (1, figs. 1-3), comprising: a body (2) extending between first and second ends, the first end including an inlet (hot 22 and cold 20 water inlets; para 0029) configured to receive hot and cold water; a spout (6) extending from the body and having a first outlet (6a); and a stem (later stem of body 2, the lateral stem is a shower holder) 14) extending from the body and having a second outlet (12a); a first valve (mixing valve 18) located within the body (fig.1 illustrates first valve 18 in body 2) and configured to control a flow rate and a temperature of water from the inlet to the first outlet (machine translation para 0028 describes “operating handle 8 the up and down direction is operable to adjust the water outlet 6a and water flow of the water hole 12a, at the same time, it can adjust the temperature of the discharge water by rotating the operating handle 8”); and a second valve (16) located within the second stem and configured to control both a flow rate and a temperature of water from the inlet to the second outlet, 
Regarding Claim 18, Gao discloses the stem extends from the body at a first location that is between the first and second ends of the body (2)(fig. 1 illustrates the location of the stem between an upper and lower distal ends of the body 2).
Regarding Claim 19, Gao discloses the spout (6) extends from the body at a second location that is between the second end and the first location (fig. 1 illustrates the location of the spout with respect to the first location of the stem for shower holder and the upper distal end of the body 2).
Regarding Claim 20, Gao discloses a first handle (8) disposed on the second end and operatively coupled to the first valve (18) to control the flow rate and the temperature of the water from the inlet to the first outlet of the spout; and a second handle (14) disposed on an outer end of the stem (fig. 1 illustrates the stem and second handle positions) and operatively coupled to the second valve (16) to control the flow rate from the inlet to the second outlet of the stem, wherein the each of the first and second handles is operable independently of the other handle (handle 8, first valve controller, is independent of handle 16, second valve controller).
Gao substantially disclose the claimed invention, except a second valve controls a temperature of water from the inlet to the second outlet.
Rowe teaches a second valve (200) controls a temperature of water from an inlet and rate of flow (para 0040 describes “the angle by which the mechanical selector valve 200 has been rotated may control the amount of water that the mechanical selector valve 200 allows to flow to the water outlet 210c of the mechanical selector valve 200. Therefore, the temperature is controlled by selecting either a hot water or a cold water, depending on which outlet is selected).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted the diverter valve, as disclosed by Gao, by using a temperature and flow rate control valve, as taught by Rowe, for the purpose of allowing water to flow .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104652545 A) in view of Rowe (EP 2,990,703), in further view of Gottwald (DE 4140433).
Regarding Claim 16, Gao discloses a second controller (16) and a docking member (14) configured to retain a hand shower (12); and rotatably coupled to an outer end of the second stem with the second valve housed in the outer end.
Gao substantially discloses the claimed invention, except the second controller is rotatably coupled to an outer end of the second stem with the second valve housed in the outer end.
Gottwald teaches a rotary second valve (4) and docking member (3).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted the reciprocating valve 16, as disclosed by Gao, with a rotary valve with a varying shaft, as taught by Gottwald, for the purpose of varying the water flow in a shower wand based on a user preference. This allows the user to vary the water flow by rotating a shower wand while simultaneously removing the shower wand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753